IN THE SUPREME COURT OF IOWA
                           No. 100 / 05-1281

                          Filed October 5, 2007

STATE OF IOWA,

      Appellant,

vs.

CHRISTOPHER JEROME TARBOX,

      Appellee.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Johnson County, Sylvia A.

Lewis, District Associate Judge.



      The defendant seeks further review of a court of appeals decision

reinstating the trial information after the district court granted the

defendant’s motion to dismiss the information. DECISION OF COURT OF

APPEALS VACATED; DISTRICT COURT JUDGMENT AFFIRMED.



      Thomas J. Miller, Attorney General, Cristen Douglass, Assistant

Attorney General, J. Patrick White, County Attorney, and Meredith Rich-

Chappell, Assistant County Attorney, for appellant.



      Steven E. Ballard and Patrick J. Ford of Leff Law Firm, L.L.P., Iowa

City, for appellee.
                                      2

WIGGINS, Justice.

      In his petition for further review Christopher Jerome Tarbox asks this

court to reverse the court of appeals decision finding the district court erred

when it dismissed the trial information charging him with leaving the scene

of an accident in violation of Iowa Code section 321.261 (2003). Tarbox

claims because he was involved in a single-vehicle accident, and he was the

only person who suffered a personal injury, his conduct did not violate

section 321.261.    Accepting the facts alleged by the State in the trial

information and minutes as true, we agree with Tarbox that his conduct of

leaving the scene of the single-vehicle accident did not violate section

321.261. Accordingly, we vacate the decision of the court of appeals and

affirm the decision of the district court.

      I. Prior Proceedings.

      The State charged Tarbox with leaving the scene of a personal injury

accident in violation of Iowa Code section 321.261. Tarbox filed a motion to

dismiss the trial information claiming first, the trial information did not

establish he was the driver of the vehicle at the time of the accident, and

second, the driver of the vehicle had no duty to perform the duties required

by section 321.261.     The State filed a notice of additional testimony

addressing Tarbox’s first claim. The State also filed a resistance responding

to both issues raised by Tarbox.

      The district court granted Tarbox’s motion to dismiss finding none of

the driver’s statutory duties required by section 321.261 apply when there

is a single-vehicle accident resulting in an injury to the driver. The State

appealed the decision of the district court claiming it erred in dismissing the

trial information. We transferred the case to our court of appeals. The
                                      3

court of appeals reversed and remanded the case to the district court for

trial. Tarbox then petitioned our court for further review, which we granted.

      II. Issue.

      In this appeal we must decide whether the district court erred when it

dismissed the trial information.

      III. Standard of Review.

      This court reviews a district court’s order to dismiss a trial

information for correction of errors at law. State v. Petersen, 678 N.W.2d
611, 613 (Iowa 2004). In reviewing the dismissal of the trial information, we

accept the facts alleged by the State in the information and attached

minutes as true. State v. Gonzalez, 718 N.W.2d 304, 307 (Iowa 2006). We

will reverse the district court’s dismissal if the facts alleged by the State

“charge a crime as a matter of law.” Id. Additionally, we review questions of

statutory interpretation for correction of errors at law. Id.

      IV. Facts.

      According to the trial information we accept the following facts as

true. On December 17, 2004, three witnesses observed a beige Mitsubishi

Galant traveling north on Governor Street, a one-way street in Iowa City.

As the vehicle approached the intersection of Governor Street and Iowa

Avenue, the driver lost control and hit a cement wall. The vehicle came to a

complete stop. The cement wall was not located on private property, and

other than damage to the Galant, no other property damage occurred.

      After the Galant stopped, the three witnesses saw the only occupant

of the vehicle, a white male approximately six feet tall with brown hair, exit

the Galant from the driver’s side. The male fled the area and left the vehicle

where it had come to rest at the scene. The witnesses observed the male

had injuries to his face. The witnesses then contacted the Iowa City police.
                                     4

      Iowa City police officers Bill Welch and Terry Tack arrived on the

scene, finding the Galant damaged from its collision with the cement wall.

The officers found the vehicle’s airbags deployed. The officers completed an

accident report and noted the vehicle’s path of travel based on their

conversations with the witnesses. During their investigation the officers

found a cellular phone close to the intersection. The officers took the

cellular phone as evidence. They determined the phone belonged to Tarbox.

After running the license plates of the Galant, they established Marie

Rolling Tarbox owned the vehicle.

      Later that evening Iowa City police officers Zach Diersen and Marcus

Mittvalsky went to Tarbox’s residence and spoke with him. The officers

found Tarbox matched the physical description of the driver of the Galant

provided by the eyewitnesses. Tarbox had fresh injuries on his face. Based

on Mittvalsky’s experience and training as a former firefighter, he believed

these injuries were consistent with those caused by airbag deployment.

      V. Analysis.
      The State charged Tarbox with violating section 321.261. Section

321.261(1) provides:

      [t]he driver of any vehicle involved in an accident resulting in
      injury to . . . any person shall immediately stop the vehicle at
      the scene of the accident or as close as possible and if able,
      shall then return to and remain at the scene of the accident in
      accordance with section 321.263.

Iowa Code § 321.261(1). Accordingly, “[t]he first duty of the driver of a

vehicle involved in an automobile accident under 321.261 is to stop . . . .”

State v. Sebben, 185 N.W.2d 771, 774 (Iowa 1971). Second, the driver “has

the additional duties specified in [section] 321.263, each of which are

separate and distinct under the statute.” Id. Section 321.263(1) states:
                                      5
      The driver of a vehicle involved in an accident resulting in
      injury to or death of a person or damage to a vehicle which is
      driven or attended by a person shall give the driver’s name,
      address, and the registration number of the vehicle the driver
      is driving and shall upon request and if available exhibit the
      driver’s driver’s license to the person struck, the driver or
      occupant of, or the person attending the vehicle involved in the
      accident and shall render to a person injured in the accident
      reasonable assistance, including the transporting or arranging
      for the transporting of the person for medical treatment if it is
      apparent that medical treatment is necessary or if
      transportation for medical treatment is requested by the
      injured person.

Iowa Code § 321.263(1). Our resolution of the issue on appeal depends on

our construction of these statutes.

      The goal of statutory construction is to determine legislative intent.

Auen v. Alcoholic Beverages Div., 679 N.W.2d 586, 590 (Iowa 2004).

Legislative intent is determined from the words chosen by the legislature,

not what it should or might have said. State v. Dohlman, 725 N.W.2d 428,

431 (Iowa 2006). Absent a statutory definition or an established meaning in

the law, we give words used by the legislature their ordinary and common

meaning by considering, among other things, the context in which they are

used. Id. Under the guise of construction, we may not extend, enlarge, or

otherwise change the meaning of a statute. Auen, 679 N.W.2d at 590.
Finally, this court strictly construes criminal statutes with doubts resolved

in the accused’s favor. Gonzalez, 718 N.W.2d at 308.

      Tarbox concedes for purposes of this appeal that section 321.261

applies to single-vehicle accidents when a person is injured. We have

previously held section 321.261 first creates a duty requiring the driver to

stop the vehicle at the scene of the accident or as close as possible. Sebben,
185 N.W.2d at 774.

      The facts alleged in the trial information state, after Tarbox crashed

the vehicle into a cement wall on Governor Street, the vehicle “came to a
                                      6

complete stop.” Further, the State does not argue Tarbox failed to meet the

statutory duty to stop, rather it argues Tarbox did not remain at the scene

to provide identifying information. Consequently, Tarbox did not violate the

first duty of section 321.261 requiring a driver to stop at the accident scene.

      After stopping the vehicle, the driver must remain at the scene to

comply with the additional, separate, and distinct duties required under

section 321.263. Id. To comply with the duties under section 321.263(1),

the driver has a duty to provide identifying information to the person

struck, the driver of the other vehicle involved in the accident, an occupant

of the vehicle involved in the accident, or a person attending the vehicle

involved in the accident. Iowa Code § 321.263(1). Tarbox’s vehicle did not

strike any person. The accident did not involve a driver of another vehicle

or an occupant of any vehicle.

      The State argues in its brief, “a driver has a duty to remain at the

scene to provide identifying information to law enforcement or eyewitnesses

who can then summon aid.” To determine whether the State’s argument is

correct, we must look to the statutory scheme employed by the legislature

in chapter 321. See State v. McSorley, 549 N.W.2d 807, 809 (Iowa 1996)

(holding statutes “must be construed in light of their common purpose and

intent so as to produce a harmonious body of legislation”). Two sections in

chapter 321 incorporate the duties of section 321.263.

      The first reference to section 321.263 is in section 321.261(1).

Section 321.261 requires the driver to stop and provide identifying

information to the persons listed in section 321.263(1) when the accident

involves personal injury or death.     Iowa Code § 321.261.       The second

reference to section 321.263 is in section 321.262. Under section 321.262
the driver must stop and provide identifying information to the persons
                                       7

listed in section 321.263(1) if the driver is involved in an accident “resulting

only in damage to a vehicle which is driven or attended by any person.” Id.

§ 321.262.    Neither section 321.261(1) nor section 321.262 gives any

indication police officers or eyewitnesses are persons attending the vehicle

under section 321.263(1).

      The reason the State argues police officers and eyewitnesses should

be considered persons attending the vehicle is so they can summon aid.

However, another section in chapter 321 leads us to conclude otherwise.

Section 321.266 requires a person involved in an accident causing personal

injury to another, to contact the authorities immediately. Id. § 321.266.

Presumably, when a person contacts the authorities an inquiry would be

made as to the nature of the accident and whether any injuries were

sustained.    At that point the dispatcher would send the necessary

authorities and medical personnel to the scene to render aid. Interpreting

section 321.263(1) to require that a person involved in an accident must

remain at the scene to provide identifying information to a police officer or

eyewitness so that person could then summon aid would be repetitive of the

duty under section 321.266, which requires the person involved in the

accident to contact the authorities. Thus, the State’s interpretation of

section 321.263(1) would render section 321.266 superfluous. See Miller v.

Westfield Ins. Co., 606 N.W.2d 301, 305 (Iowa 2000) (stating a fundamental

rule of statutory construction is that a statute will not be construed to make

any part of it superfluous unless no other construction is reasonably

possible).

      We believe the legislature meant the word “attending” as used in

section 321.263(1) to mean “to be present with.”              Webster’s Third

International Dictionary 140 (unabr. ed. 2002). This meaning requires the
                                      8

driver involved in an accident with another vehicle to give the identifying

information to a person present with the other vehicle when the driver or

occupant of the vehicle is unavailable. This definition is consistent with the

duty of a driver under another Iowa Code section, section 321.264.

      Under section 321.264 when a driver collides with an unattended

vehicle, the driver is required to stop and locate either the owner or operator

of the vehicle or leave a written note in a conspicuous place on the struck

vehicle. Iowa Code § 321.264. The dichotomy the legislature sets out

between attended vehicles in section 321.263 and unattended vehicles in

section 321.264 confirms that “attending” refers to someone who is present

with the vehicle rather than one who comes upon the vehicle after the fact.

      Consequently, the officers and eyewitnesses were not attending the

vehicle within the meaning of section 321.263(1). Therefore, Tarbox could

not have provided identifying information as required by the statute, and

his failure to remain at the scene was not a violation of section 321.263(1).
See Sebben, 185 N.W.2d at 775 (stating “since defendant is not required

under section 321.263 to give information to anyone other than those
designated by the statute then where, as here, no other vehicle is involved
and the person struck is instantly killed defendant could not be subjected

to criminal responsibility because of the legal impossibility of complying

with the statute requirements to inform”). Thus, as a matter of law Tarbox

could not have violated section 321.261.

      The State argues if we do not construe section 321.261 to require

drivers like Tarbox to stay at the scene until the police arrive, the statutory

purpose of section 321.261 would be frustrated. The State claims allowing

a person to flee from the scene of an accident allows that person to evade

possible criminal and civil liability for driving recklessly, driving while
                                      9

intoxicated, driving with a suspended or revoked license, or using another’s

vehicle without permission. This argument does not prompt us to interpret

the statute differently.

      First, in construing a statute “[w]e do not speculate as to the probable

legislative intent apart from the words used in the statute.” State v. Adams,

554 N.W.2d 686, 689 (Iowa 1996). Second, we may not extend, enlarge, or

otherwise change the meaning of a statute under the pretext of
construction. Auen, 679 N.W.2d at 590. Third, penal statutes are not

elastic and we must construe them strictly against the State. Gonzalez, 718
N.W.2d at 308.

      Finally, the construction we have given section 321.261 does not

allow a person, such as Tarbox, to flee from the scene of an accident

allowing that person to evade possible criminal and civil liability for driving

recklessly, driving while intoxicated, driving with a suspended or revoked

license, or using another’s vehicle without permission under the laws of

Iowa. The Code of Iowa requires a person involved in an accident causing

personal injury to any person to contact the authorities immediately. Iowa

Code § 321.266.      The State had the option of charging Tarbox with a
violation of section 321.266, but chose not to do so.

      Accordingly, the district court did not err when it granted Tarbox’s

motion to dismiss.

      VI. Disposition.

      Accepting the facts alleged by the State in the trial information and

minutes as true, we find as a matter of law Tarbox did not violate Iowa Code

section 321.261. Therefore, the district court was correct when it granted

Tarbox’s motion to dismiss. Consequently, we vacate the decision of the
                                     10

court of appeals and affirm the order of the district court granting Tarbox’s

motion to dismiss.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

JUDGMENT AFFIRMED.